Opinion issued October 28, 2004













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00962-CR
____________

RENEE HARRIS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 263rd District Court
Harris County, Texas
Trial Court Cause No. 956853



 
MEMORANDUM  OPINION
               We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Renee Harris, and signed a final judgment in this case on March 25, 2004.  Harris did
not file a motion for new trial, and therefore the deadline for filing notice of appeal
was Monday, April 26, 2004, because the thirtieth day after sentencing fell on a
weekend.  Tex. R. App. P. 4.1(a), 26.2(a)(1).
               Harris filed a notice of appeal on August 13, 2004, more than three months
after the deadline.  An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).
               We therefore dismiss the appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).